DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position derivation unit, grouping unit, speed derivation unit, position estimation unit in claims (1, 3-4).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-4, 13-14) are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (hereinafter Saito)(US Publication 2008/0181461 A1)
Re claim 1, Saito discloses a vehicle exterior environment recognition apparatus comprising: a position derivation unit configured to derive three-dimensional positions of respective blocks from an image received from an imaging device (See figs. 3-4 & ¶s 53-54 where it teaches the positional information collecting unit 9 for measuring a distance Z from the subject vehicle  to a three dimensional object which lies within a predetermined range ahead of 
But the reference of Saito fails to explicitly teach and a speed derivation unit configured to make a determination as to whether a side of the three-dimensional object satisfies a determination condition that the side of the three-dimensional object is included in an end area situated on an end side of the image in a horizontal direction, and derive a speed of the three-dimensional object in accordance with an end of the side of the three-dimensional object in a depth direction when the determination is made that the side of the three-dimensional object satisfies the determination condition. 
However, the reference of Saito does suggest and a speed derivation unit configured to make a determination as to whether a side of the three-dimensional object satisfies a determination condition that the side of the three-dimensional object is included in an end area situated on an end side of the image in a horizontal direction, and derive a speed of the three-dimensional object in accordance with an end of the side of the three-dimensional object in a depth direction when the determination is made that the side of the three-dimensional object satisfies the determination condition. (See figs. 6-7: O1, S1 where it teaches a preceding vehicle located on the side of the image or field of view; ¶s 62-63 where it teaches detecting object O1, corner point C, side wall S1, side wall S2, object O2, O3, side wall S3, S4; ¶s 69-70 where it teaches detects the three-dimensional object which is the closest to the subject vehicle as a preceding vehicle and specifically detects as a preceding vehicle among the three-dimensional objects lying on the traveling course, that is, the object O2 (please note that O2 is located at the 
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Saito, in the manner as claimed, for the benefit of tracing the preceding vehicle while updating the information thereon. (See ¶ 70)

Re claim 2, Saito discloses wherein the determination condition further includes a condition that a length of the side of the three-dimensional object in a horizontal plane increases as time elapses. (See figs. 5-6)

Re claim 3, Saito discloses a position estimation unit configured to estimate an estimated current position of the end of the side of the three-dimensional object in the depth direction in accordance with a past position of the end, wherein the determination condition further comprises a condition in which a distance between the estimated current position estimated by the position estimation unit and an actual measured position of the end of the side of the three-dimensional object in the depth direction is shorter than a predetermined distance. (See figs. 6-7 & ¶s 62-63, 68-70)

Claims (13-14) have been analyzed and rejected w/r to claim 1 above.

Allowable Subject Matter
Claims (5-12) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (The prior art of record fails to teach these limitations.)

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 11, 2021